 LABORERS AND HOD CARRIERS UNION, LOCAL 65243housemen and Helpers of America,or any other labor organization,except to theextent.that this right may be affected by an agreement in conformity with Section8(a)(3) of the Act.TECHNICAL TAPE CORPORATION, ANDW. RALSTON AND CO.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any othermaterial.Laborers and Hod Carriers Union,Local 652, AFL-CIO andJimmie I. DavisandHood-River-Neill, a Joint Venture andInternational Hod Carriers'Building and Common Laborers'Union of America,Parties to the Contract.Case No. 21-CB-1544.January 5, 1962DECISION AND ORDEROn February 14, 1961, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, together with a supporting brief, whilethe General Counsel filed a brief in support of his position.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board I has considered the Inter-mediate Report, the exceptions z and briefs, and the entire record inthis case, and hereby concludes, for reasons hereinafter stated, thatthe complaint should be dismissed in its entirety, contrary to therecommendations of the Trial Examiner.3The Respondent's requestfor oral argumentisdenied as the record, including theexceptions and briefs,adequately presents the issuesand positionsof the parties0We findno merit inthe Respondent's exceptionto the TrialExaminer's finding that theEmployer Isengaged in commerce withinthe meaningof the Act.Therecord shows thatthe Employer,a joint venture,was organized to install a pipelineinCalifornia for theSouthernCalifornia Gas Companyand' Southern CountiesGas Company, for which itreceived in excess of $1 millionThe recordfurther shows thateach of thesegas com-paniespurchasegoods andmaterialsIn excess of $50,000 annuallyfrom out-of-Statesources,and that each has an annual grossbusiness volume in excessof $250,000.Accord-ingly,we findthat the Employeris engagedin commerce, and that it will effectuate thepoliciesof the Act to assertjurisdiction hereinSecnionsMailingService, 122 NLRB 81.135 NLRB No. 7. 44DECISIONS OFWATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that the. oral agreement between theRespondent Union and the Employer establishing an exclusive hiringarrangement violated Section 8(b) (1) (A) and (2) of the Act becauseit did not provide the "safeguard" provisions required by the Board'sdecision in itsMountain Pacificcase.'He further found that theUnion, in enforcing the hiring arrangement found to be unlawful, re-fused to clear-employee Davis and thus caused the Employer to dis-criminate against Davis within the 'meaning of Section 8(a) (3) ofthe Act, resulting in the loss of his job, and that the Union thereby.violated Section 8(b) (2) and (1) (A) of the Act. There is no basis,aside from the failure to meet theMountain Pacificstandards, forfinding the oral hiring agreement here in issue unlawful.Subsequent to the issuance of the Intermediate Report, the SupremeCourt handed down its decision inLocal 357, International Brother-hood of Tearzsters, etc. v. N.L.B.B.,4in which it held, in effect, that ahiring agreement cannot be found unlawful solely because it fails toinclude theMountain Pacificsafeguards.Accordingly, we find inaccord "with"the Court's decision, but contrary to the Trial Examiner,tliat -the oral hiring agreement' was not unlawful.As for the situation involving Davis, there is no evidence apart from=the existence of the hiring arrangement delineating why the Union'refused to clear Davis.However, the record does show that the Em-ployer, directly hired Davis contrary to the terms of the oral hiringarrange'me'nt, that the Union maintained a referral list containing thenames of -both members and nonmembers of the Union, and that theUnion did not change its position with respect to Davis when heproffered his union initiation and other membership fees. These factsgive'some'basis for an inference that the Union's refusal to clear Daviswas related to his failure to go through the established hiring pro-cedures tnd not to his union or nonunion status. There is no evidence'that would support a contrary inference. In any event, the record willnot support a finding that the refusal to clear Davis'or to continue hisemployment was related to his union status or resulted from a dis-criminatory enforcement as to him of the oral hiring agreement.Thus, we further find, in the absence of any evidence of discrimi-natory motivation, that the application of the hiring arrangement toDavis with the result that he lost his job did not violate the Act as,alleged.In view of the foregoing we shall dismiss the complaint.[The Board dismissed the complaint.]'Mountain Pacific Associated General Contractors,Inc, et at.,119 NLRB 883.365 US 667. LABORERS AND HOD CARRIERS UIVION, LOCAL 65245INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was tried in Los Angeles, California, On August 29,'1960, beforeEugene K. Kennedy, the duly designated Trial Examiner.The complaint allegesthat Laborers and Hod Carriers Union, Local 652, AFL-CIO, herein called Re-spondent, violated Section 8(b) (1) (A) and (2) of the National Labor Relations Act,as amended, by causing discrimination in connection with the employment of oneJimmie Davis and by executing and enforcing an unlawful hiring contract.The answer of Respondent denies the commission of unfair labor practices andsets forth seven affirmative defenses, not specifically treated as, the findings and con-clusionsmade herein dispose of the issues raised by those affirmative defenses,which have record facts pertaining to such defenses.FINDINGS OF FACT1.THE BUSINESSINVOLVEDHood-River-Neill is a joint venture, consisting of Hood Construction Companyof Whittier, California, River Construction Corporation of Fort Worth, Texas, andJ.P. Neill Co. of Dallas, Texas, here collectively designated as Employer. It wasorganized for the sole purpose of installing a pipeline between Placentia and Cuca-monga, California, for the Southern California Gas Company and Southern' CountiesGas Company. According to the stipulations of the parties the whole project willbe completed within 12 months from August 1960 and the'joint venture will thenterminate.However, the portion of the project in which the Respondent Union hasterritorial jurisdictionwas completed in June 1960.Respondent will receive--inexcess of $1,000,000 for the entire project.The two gas companies involved eachpurchase goods and materials valued in excess of $50,000 annually, which aretransported directly from out of the State of California. In connection with theproject in question, the gas companies purchased pipe valued in excess of $100,000,which was imported to the project directly from out of State for installation by theEmployer.All three members of the joint venture are member of the PipelineContractors Association and are parties to an agreement between the Laborers'International Union and the Pipeline Contractors Association.This agreement ischaracterized in the record as the National Pipeline Agreement.It is found that the Employer is engaged in commerce and its activities affectcommerce within the meaning of the Act.II.THE LABOR ORGANIZATIONINVOLVEDLaborers and Hod Carriers Union,Local 652, AFL-CIO,is a labor organizationwithin the meaningof the Act.III. THE UNFAIR LABOR PRACTICESA. Thealleged unlawful agreementThe General Counsel's theory of the unlawful agreement is based on an oralinterchange made at the prejob conferenceheld byrepresentatives of the Employerand of Respondent in March 1960.Included among those present at that confer-ence on behalf of the Employer was a Cecil Jernigan,who was the superintendentfor the northern half of the work to be done by the joint venture,and a RayMendoza, chief business representative of Respondent.Thisprejob conference washeld pursuant to a provision of the National Pipeline Agreement.II. (D).At thepre-job conference,Employer should inform Unionof the number of men whom he plans to bring with him into the area andhave a mutual understanding with Union to enable Union to supply Employerwithadditional men who might be needed during the progress of the job.'The entire sections of the National Pipeline Agieement, relative to union recognitionand security and job notification are as followsII.UNION RECOGNITION AND UNION SECURITY(A) The Employer hereby recognizes the Union as the sole collective bargainingagent for the purpose of collective bargaining In respect to wages, hours of employment 46DECISIONS OF NATIONALLABOR RELATIONS BOARDAt this prejob conferenceJernigancredibly testified that there was an agreementreached whereby both Respondent Local and a sister local agreed to let the Employerbring in a minimum of five key personnel for each spread, who would be given unionclearance, and the Employer agreed to call the unions, including Respondent, forthe personnel in addition to the five that the Employer could bring on to the jobsitedirectly.Raymond Mendoza, the business representative for Respondent, testifiedas follows in connection with the prejob conference:My recollection is that the pre-job conference was called for the purposeof getting the San Bernardino local and our local together, and, as a convenienceto the company, that they would have a steady pool of men that they couldcall the hall or use our facilities and that they would clear five or six men,whether union or non-union, they were going to bring them in and we wouldknow who they would be and from thereafter when they needed our facilitiesthey would call the hall, Mr. White would be in charge of the hiring and useour facilities.It isnoted that Jernigan's version has the Employer bringing in a minimum offive men for each spread and Mendoza's testimony indicates the agreement con-templated the Employer could have five or six men cleared. Jernigan's recollectionseemsmore definite and-on the basis of his testimony, taken together with that ofMendoza's, it is found that an oral agreement was made at the prejob conference,which provided that the Employer would call the Respondent exclusively for anypersonnel in excess of five.This agreement applied to employees who wouldordinarily be within the work jurisdiction of Respondent Union.Based on the above testimony, it is found that this oralagreementcreated an ex-clusive hiring arrangement, which fails to provide for: (1) a nondiscriminatoryand other conditions of employment for all of the employees covered by this Agreement(B) All employees covered by this Agreement, as a condition of employment, shall,commencing on the thirtieth (30th) day following the beginning of their respectiveemployment or the effective date of this Agreement, whichever is the later, acquireand, for the duration of this Agreement, maintain, membership in the UnionThisprovision shall not apply in any state where such a requirement for continued employ-ment is prohibited by law.(C) That Employer shall be the sole judge as to the competency of any employeeand shall have the right to discharge men.(D) That Employer may employ men direct and once a man is employed, he maycontinue to work for Employei for as long as Employer elects to keep him. At thepre-job conference, Employer should inform Union of the number of men whom heplans to bring with him into the area and have a mutual understanding with Union toenable Union to supply Employer with additional men who might be needed duringthe progress of the job.(E) That Employer shall have the right to keep men who are, in his opinion, keyor specialized in Employei's work in his employment on all work throughout theterritory covered by this Agreement.-(F) There shall be no non-working steward or stewards. The Union may selectone of Employer's employees to act as steward for the Union. Such man shall performhis work for the Employer the same as any other worker, and shall not be entitledto any extra pay merely because he is acting as steward. Employer agrees to keep thesteward advised as to Employer's needs for men, and the steward shall cooperate inprocuring needed competent men(G) The Union shall not interfere with Employer's employees during the workinghours except that the business representative of the Local Union shall have the rightto visit jobs provided he does not interfere with the progress of the workIIIJOB NOTIFICATION AND ENFORCEMENT(A) Employer agrees to notify Union of jobs obtained by Employer, describingthe location, size and length of the proposed pipe line and the proposed starting date(B) Employer and Union shall hold a pre-job conference so that the start and con-tinuation of the work may progress without interruption, and Union's representativesat such conference shall be authorized by Union to represent Union for the entire areacovered by the job.(C)The Union agrees to send a copy of this contract to each and every one of itsLocals having jurisdiction over any area in which Employer becomes obligated to con-struct a pipeline, and agrees that the terms of this contract shall be recognized bysuch Local, so that industrial peace will not be disturbed and so the Employer mayperform Employer's work efficiently and continuously LABORERS AND HOD CARRIERSUNION, LOCAL 65247basis for referral; (2) the Employer's right to reject applicants for employment; and(3) notice to employees as to the manner in which the exclusive hiring arrangementsshall function.Because the agreement lacks safeguards according to Board prece-dent it is unlawful.Mountain Pacific Chapter of the Associated General Contrac-tors, Inc.; the Associated General Contiactors of America, Seattle Chapter, Inc.; andAssociated General Contractors of America, Tacoma Chapter,119 NLRB 883.The experience of Jimmie Davis set forth below sets to rest any doubt that thisagreement was discriminatory in practice. It also makes clear that in the case ofRespondent the oral agreement reached at the prejob conference superseded certainwritten provisions of the National Pipeline Agreement set forth in full (see foot-note1, supra),providing for the right of the Employer to hire directly.B. The alleged discrimination against Jimmie DavisOn or about April 30, 1960, a Saturday, Jimmie Davis asked Foreman Choatefor a job with the Employer, relating that he had several years of pipeline experience.He was informed that he could be employed if he got cleared by Respondent.Onthe following Monday he returned again to the Employer seeking employment andJames Turner, material man for the Employer, was instructed by SuperintendentWhite to call the Union to get a clearance for Davis.2At this time Turner talkedto a Rodger Fisher, one of the business representatives for Respondent, and wasinformed that the Employer was "over 10 percent" and that Davis could not obtainclearance at that time.3Fisher also informed Turner that if four or five men on thewaiting list were hired out of the hall, Fisher might consider clearing Davis.AtTurner's suggestion Davis returned the following Friday and Turner at the directionof SuperintendentWhite again called Fisher about getting Davis a clearance towork.Fisher informedd Turner that it would be all right if Davis worked on theweekend and to have Davis report to him on Monday to be cleared. Fisher alsocoupled this acquiescence in clearing Davis with the remark that it would be allright for Davis to go to work on Friday if the job steward did not object too much.It is noted that the Employer obtained three or four men between Monday andFriday through Respondent's hiring hall, and that when Davis started to work onFriday, Respondent's job steward asked Davis for his clearance.Davis workedFriday and Saturday and when he went to work Monday, Job Steward Munoz toldDavis that he would have to get 'a clearance and for him to go to the union hallto do so.Davis then informed Foreman Choate who told him to go to the unionhall, saying, "Well, go ahead and go, we'll just get all of this mess out of the wayonce and for all."At the union hall Fisher told Davis that he was going to have to call RaymondMendoza about a clearance for Davis and that he should finish working on Mondayand to come in and see him on Tuesday morning. Davis did work the rest ofMonday and went back to see Fisher on Tuesday, when he was told by Fisher thathe could not obtain clearance.Although requested to do so, Fisher would not giveDavis a reason for refusing the clearance.Davis returned to the Employer andinformed Turner, Superintendent White, and Foreman Choate about his failure toobtain clearance and did not resume working. In view of his attempts to obtainwork and the expressed views of the Employer with respect to the necessity forclearance, a specific request by Davis to the Employer to resume work in order toestablish discrimination was not necessary,as under the circumstances it wouldhave been a futile act which as a matter of law Davis was not required to dotAfter Davis was refused clearance by Fisher on Tuesday morning, he attempted tosee Mendozabut without success.The main conflict in this record stems from the testimony of Turner and Davisas opposed to that of Business Representative Fisher.Fisher's testimony containsa statement wherein he says that he had quite a few laborers working who had noclearance but he was unable to name anyone except Turner who was not doing2 The Respondent made an issue at the hearing with respect to Turner's power to act forRespondent in calling the Union for personnel.The record reflects that at the prejobconference Superintendent White was the individual designated to call the Union as partof the oral hiring arrangement.However, Jernigan, a superintendent as was White, testi-fied that it was common practice to delegate this function to someone in the office.Accord,-ingly, it is found that it is immaterial under the issues of this complaint, whether Whitecalled the Respondent directly or through his appointed agent, Turner3 This reference to "10 percent" reflects an apparent union computation as to how manymen of the total could be brought in directly by the Employer and how many would haveto be obtained through the union hallDaniel IiainniDrayage Company.Inc, 84 NLRB 458, 460 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork within the jurisdiction of the Laborers'Union.Fisher also testified that hetoldDavis that Davis could work anytime without a clearance.This testimonyis rejected as implausible.Fisher remembers being called by Turner who told himthat he had a boy and that Turner asked Fisher to come out on the job and thatFisher told him he did not work on the weekends.Fisher said that he did not getout tothe job until May 10 and that White,the superintendent,wanted to see himon the job.Fisher's denial that Turner asked him for a clearance for Davis or otherlaborers is not credited.In the context of a number of evasive answers this denialby Fisher seems incredible when also measured against the lack of any reason ap-pearing in te record why Turner should give testimony against Respondent.Davis'affidavit of May 11, 1960, given do the Board omits a statement which he subse-quently included in a July affidavit to the effect that Fisher told him that if he sawhim back on the job that he would shut the whole job down on Tuesday, May 10.The failure of Davis to state this in his initial affidavit in support of the unfair laborpractices charge appears curious.However,since Turner's fully credited testimonysupports that of Davis on the material issues relative to the failure of Davis to ob-tain clearance,it is found that the omission of this statement in the May affidavitdoes not impair the credibility of thetestimony given by Davis on the materialissues litigated.Because of the evasive impression obtained from Fisher's testimony,it is credited only to the extent it is consistent with the above-related findings.In summary,based on the foregoing,it is found Respondent caused the Employerto discriminate with respect to the employment of Jimmie Davis by withholdingclearance, thereby causing his loss of employment beginning on May 10, 1960, andthat this stemmed from the enforcement of the hiring arrangement found above tobe unlawful.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union described in section III, above,occurringin connection with the operations of the Employer set forth in section I, above, havea close, intimate and substantial relationto trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving foundthatRespondent engaged incertain unfair laborpracticeswithin themeaning of Section 8(b)(2) and (1)(A) of the At, it will be recommended thatitbe orderedto cease anddesist therefrom and to takecertain action designed toeffectuatethe policies of the Act.Specifically, it will. be recommendedthat theUnion be ordered tocease anddesist from giving effect to theillegal exclusive hiring'arrangementset forth above,and from causing or attempting to causethe Employerto discriminate with respectto employmentstatus of Davis, and to make Davis-whole for loss of wages.The complaintallegeswithout contradiction that.the wholeproject wasscheduledto be completed within12monthsfrom mid-1960.The creditedand uncontra-dicted testimony of SuperintendentJernigan establishesthat the work of the Em-ployer as faras RespondentUnion is concernedwas completed as of June 1960..Because thenature of the violation here involved isin seriouscontravention of therights guaranteedemployeesin Section7 of the Act and because it reflects a potentialof widespread' unlawful deprivationof employment,itwill berecommended thatRepondent be orderednot to enter intoany unlawfulagreementwith any employeror cause anydiscriminationwithrespectto anyemployee, including Davis, theCharging Party.The General Counsel has askedfor a reimbursementtype(Brown-Olds)remedy.Although there is no directevidencethat any employee paidany moneys to Re-spondentduring the pendency of the unlawfulhiring arrangement,the Board hasexpressed the view that sucharrangementis inherentlycoercive in its effect in causing-payment ofmoneys to a union,5 and itwill berecommendedthatany employeesreferred by Respondent for work with the employer be reimbursedfor any moneys5Local 401,international B)otherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,at at(M A. Roberts, et at..d/b/aM. A. Roberts & Com-'pany),126 NLRB832;Local Union No 450, International Union of Operating Engineers,AFL-CIO(Procon),129 NLRB 937;Local792,InternationalAssociationof Bridge,Struc-tural and OrnamentalIronWorkers, AFL-CIO (Gridwall Company and Glide Windows,Inc.),128 NLRB 1259;United Association of Journeymen & Apprentices of Plumbing &Pipefitting Industry of the United States and Canada,Local 231,AFL-CIO (J. S. Brown-E F. Olds Plumbing&Heating Corporation),115 NLRB 594 INCA MFG. DIV., PHELPS DODGE COPPER PRODUCTS CORP.49paid to Respondent for the period beginning 6 months prior to the filing of chargesin this matter.With respect to the employees hired directly by the Employer I findthey were not directly affected by the terms of the agreement giving Respondent anexclusive hiring arrangement and that it would be inappropriate to recommend areimbursement of moneys to such employees.The Board has determined that itsreimbursement remedy need not be applied in every situation where employees havebeen unlawfully encouraged to join a union.Here, although some psychologicaleffect may have resulted from the five exempt employees obtaining union clearance,I find these employees were not obligated to pay any moneys to Respondent as acondition of working for the Employer,and any clearance was dictated by the Em-ployer and not Respondent,and Respondent had no control over their employment .0CONCLUSIONS OF LAW1.The Employer is engaged in commerce within the meaning ofthe Act.2.Laborers and Hod CarriersUnion,Local 652, AFL-CIO, isa labor organizationwithin the meaningof the Act.3.By causing the Employer to discriminate against Jimmie Davis in violation ofSection 8(a)(3), the Respondent has engaged in unfair labor practices within themeaning of Section 8 (b) (2) and(1) (A) of the Act.4.Thehiring arrangement entered into at the prejob conference between theEmployer and Respondent was a violation of Section8(b)(1)(A)and (2) of theAct.5.The aforesaid unfair labor practices affect commercewithin themeaning of theAct.[Recommendations omitted from publication.]°Chun King Sales Inc.,126 NLRB 851. Here there was an illegal union-security agree-ment but theBlown-Oldsreimbursement was not applied because the illegal contract didnot condition intial employment on union membership or in any way grant the Unioncontrol over the hiring of employees.In the case at bar the same considerations would seem to be present with respect to thefive employees selected by the Employer.Inca Manufacturing Division,Phelps Dodge Copper ProductsCorporationandInternational Union of Electrical,Radio &Machine Workers,AFL-CIO,Local963.Case No. 13-CA-4055.January 5, 1962DECISION AND ORDEROn October 30, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Respondent also filed limitedexceptions and a brief supporting the Trial Examiner's recommendeddismissal of the complaint.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in the135 NLRB No. 13.634449-62-vol. 135--5